Citation Nr: 0726576	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-01 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of overpayment of disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Milwaukee, Wisconsin Department of Veterans Affairs (VA) 
Regional Office (RO) Committee on Waivers and Indebtedness 
that denied the veteran's request for waiver of recovery of 
an overpayment of disability pension benefits in the amount 
of $17,336.00.  The veteran perfected a timely appeal of this 
determination to the Board.

In January 2007, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.


FINDINGS OF FACT

1. The veteran was at fault in the creation of the 
overpayment of disability pension benefits in the amount of 
$17,336.00 by virtue of his failure to report his receipt of 
Social Security Benefit payments and to state the correct 
annual income for his wife while continuing to receive VA 
compensation.

2. VA is not at fault for the creation of the overpayment of 
disability pension benefits.

3. Reliance on VA benefits has not resulted in relinquishment 
of a valuable right or the incurrence of a legal obligation.

4. Recovery of the overpayment would not defeat the purpose 
for which compensation benefits were awarded.

5. The failure to repay the debt would result in unfair gain 
to the veteran.

6. Recovery of the overpayment would not deprive the veteran 
or his family of basic necessities, and would not result in 
undue financial hardship to the veteran.


CONCLUSION OF LAW

Recovery of the overpayment of VA disability pension benefits 
in the amount of $17,336.00 is not against equity and good 
conscience.  38 U.S.C.A. § 5302(a)(c) (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the notice and duty-to-assist provisions of the VCAA do 
not apply to claims for waiver of recovery of overpayments.  
Barger v. Principi, 16 Vet. App. 132 (2002).

The veteran argues that he is entitled to a waiver of 
overpayment of disability pension benefits in the amount of 
$17,336.

In his June 2002 claim, the veteran indicated, under the 
heading "Sources of income for the next 12 months", that 
his gross wages and salary was "0", and that his spouse's 
gross wages and salary was "$800".

In an October 2002 rating action, the RO in New Orleans, 
Louisiana granted the veteran entitlement to a nonservice 
connected permanent and total evaluation, effective July 1, 
2002.  In the November 2002 notice letter accompanying the 
rating action, the RO informed the veteran that to award his 
pension benefit, his total family income counted was $0 
annual earnings for the veteran, $800 annual earnings for his 
spouse, $0 annual Social Security for both the veteran and 
his spouse, $0 annual retirement for both the veteran and his 
spouse, and $150 annual other sources for the veteran and $0 
annual other sources for his spouse.  The letter informed the 
veteran that he was responsible to tell VA right away if his 
income or the income of his dependents changed, such as 
earnings, Social Security Benefits, and lottery and gambling 
winnings.

In a January 2004 pension eligibility verification report, 
the veteran indicated that his wife was working and that 
gross wages from all of his wife's employment for the years 
2003 and 2004 were $800 for each year.  He also indicated 
that he had no source of income, including from Social 
Security.

In a February 2004 letter, the RO informed the veteran that 
it had received information from Social Security that the 
veteran began receiving monthly benefits of $1,338 effective 
October 1, 2002, which was increased to $1,357 on December1, 
2002, and to $1,385 on December 1, 2003.  It also informed 
the veteran that, effective November 1, 2002, the veteran's 
total family income of $16,856 exceeded the pension limit of 
$12,516 for a veteran with one dependent.  The RO also 
informed the veteran that because his income was over the 
maximum limit, it proposed to terminate his pension benefits, 
and that the adjustment would result in an overpayment of 
benefits which had been paid to the veteran.

In a March 2004 statement, the veteran indicated that his 
spouse earned $10,000 yearly.

In an April 2004 letter, the RO informed the veteran that it 
had received an Eligibility Report from the veteran stating 
that his spouse earned $800 per month, approximately $10,000 
a year.  It also informed the veteran that his benefits from 
July 1, 2002 to December 1, 2002 would be adjusted to $643 
per month, and that the effective date that the veteran's 
pension benefits would stop was December 1, 2002.

In July 2004, the RO informed the veteran of the calculation 
of his overpayment.  According to the RO, the veteran was 
paid a monthly rate of $963 between July 1, 2002 and November 
30, 2002, for a total of $4,815; a monthly rate of $978 
between December 1, 2002, and November 30, 2003, for a total 
of 11,736; and a monthly rate of $1,000 between December 1, 
2003 and March 31, 2004, for a total of $4,000, for a grand 
total of $20,551 in pension benefits paid to the veteran by 
VA.  According to the RO, after the veteran's income was 
adjusted in light of the new information regarding his wife's 
income and his Social Security payments, the veteran was 
entitled to a monthly rate of $643 from July 1, 2002 to 
November 30, 2002, and was not entitled to pension benefits 
at any point thereafter.  The grand total of the veteran's 
overpayment was calculated to be $17,336.

By decision dated in July 2004, the RO determined that waiver 
of recovery of the debt was not precluded as a result of 
fraud, misrepresentation of bad faith.  The Board notes that 
if the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.963.  See 38 U.S.C.A. § 5302(a)(c).  
Thus, the Board's decision on appeal will be limited to the 
determination of whether or not waiver of recovery of an 
overpayment of compensation benefits is warranted on the 
basis of equity and good conscience.

"Equity and good conscience," will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:

(1) Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

(2) Balancing of faults.  Weighing fault of debtor against 
Department of Veterans Affairs fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

See 38 C.F.R. § 1.965.

First, based on a review of the claims file and consideration 
of the veteran's contentions, the Board determines that the 
veteran was at fault in the creation of the debt because of 
his failure to notify VA of his receipt of Social Security 
payments and his misstatement of his wife's yearly income.  
On his January 2004 Pension Eligibility Verification Report, 
under the section requesting monthly income from Social 
Security, the veteran marked "0".  Under the heading of 
gross wages from all employment for spouse from January 1, 
2003, until December 31, 2003, and from January 1, 2004 until 
December 31, 2004, the veteran stated "$800.00" for both 
one-year periods.

The Board recognizes the veteran's contentions that he 
incorrectly understood "gross wages" to indicate a request 
for monthly wages, and that he did not believe that he had to 
report receipt of Social Security payments to VA, and 
believed that the Social Security Administration and VA would 
automatically adjust his payments if any adjustments were 
required.  The Board also recognizes that the veteran's 
misstatements have not been found to have constituted fraud, 
misrepresentation of a material fact, bad faith, or lack of 
good faith.  However, in light of the November 2002 notice 
letter accompanying the original October 2002 rating action 
that granted disability pension benefits, in which the RO 
informed the veteran that his award of pension benefit was 
based in part on the $0 annual Social Security for both the 
veteran and his spouse, and which informed the veteran that 
he was responsible to tell VA right away if his income or the 
income of his dependents changed, including Social Security 
Benefits, and in light for the January 2004 pension 
eligibility verification report, in which, under the section 
requesting monthly income from Social Security, the veteran 
marked "0", the Board finds that, even in the absence of 
fraud or misrepresentation, the veteran was at fault in 
providing VA the incorrect information regarding his Social 
Security Benefit payments that led to his overpayment.  
Furthermore, in light of the veteran's June 2002 claim, in 
which he indicated, under the heading "Sources of income for 
the next 12 months", that his spouse's gross wages and 
salary was "$800", in light of the November 2002 notice 
letter accompanying the original October 2002 rating action 
that granted disability pension benefits, in which the RO 
informed the veteran that his award of pension benefit was 
based in part on the $800 annual earnings from his spouse, 
and in light for the January 2004 pension eligibility 
verification report, in which, under the heading of gross 
wages from all employment for spouse from January 1, 2003, 
until December 31, 2003, and from January 1, 2004 until 
December 31, 2004, the veteran stated "$800.00" for both 
one-year periods, the Board finds that, even in the absence 
of fraud or misrepresentation, the veteran was at fault in 
providing VA the incorrect information regarding his wife's 
annual gross wages that led to his overpayment.

Second, because the overpayment at issue resulted solely from 
the veteran's failure to notify VA promptly of his receipt of 
Social Security payments and his misstatement of his wife's 
income, the Board finds no fault on the part of VA with 
respect to the creation of the debt.

Third, with respect to whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation, the veteran has not contended, nor does the 
evidence show, that he has relinquished a valuable right or 
incurred a legal obligation in reliance on his VA benefits.

Fourth, the Board finds that recovery of the overpayment 
would not nullify the purpose for which the benefits were 
intended.  The veteran was originally awarded nonservice 
connected disability pension benefits in October 2002 based 
on the fact that he was unable to secure and follow a 
substantially gainful occupation due to disability.  Such 
benefits were based on his total family income, and, 
specifically, they were based on the extent to which his 
total family income was below the maximum annual pension rate 
for a veteran with one dependent.  However, beginning 
December 1, 2002, the veteran's total family income of 
$16,856 exceeded the pension limit of $12,516 for a veteran 
with one dependent, primarily due to the veteran's receipt of 
Social Security Benefit payments.  According to his February 
2007 financial status report, the veteran still receives 
Social Security payments in the amount of $1500 per month, 
and pays $250 a month to VA for his debt.  $1500 minus $250 
is $1250, and $1250 times 12 is $15,000, so that the veteran 
receives $15,000 from annual Social Security Benefit payments 
minus his debt payments to VA.  Currently, $14,313 is the 
maximum annual pension rate for a veteran with one dependent.  
See VA Manual M21-1 Appendix B.  Thus, even with VA's 
recovery of overpayment from the veteran, such recovery of 
the overpayment would not reduce the veteran's annual income 
to a level below the maximum annual pension rate for a 
veteran with one dependent.  Therefore, as the veteran's 
nonservice connected disability pension benefits were 
intended to benefit the veteran with payments only to the 
extent that his income did not exceed maximum annual pension 
rate for a veteran with one dependent, the Board finds that 
recovery of the overpayment would not nullify the purpose for 
which the benefits were intended.

Fifth, the Board finds that failure to make restitution would 
result in unfair gain to the veteran because, through his own 
fault, he received monetary benefits from VA to which he was 
not entitled.

Sixth, the Board finds that recovery of the debt would not 
result in undue financial hardship to the veteran.  In a 
February 2007 financial status report, the veteran reported 
an income of $1500 a month from Social Security as being the 
only income for him and his wife.  In that statement, the 
veteran also reported monthly expenses as follows: rent or 
mortgage payment, $400.00; food, $540.00; utilities and heat, 
$180.00; other living expenses, $22.00.  The veteran also 
submitted out-of-pocket medical bills for treatment of his 
wife's cancer of approximately $255.50 for a one-month 
period.

The Board has considered these expenses claimed by the 
veteran, but does not find that recovery of his overpayment 
would deprive the veteran or his family of basic necessities.  
Considering this and the above factors as well, particularly 
the fact that the overpayment at issue resulted solely from 
the veteran's failure to notify VA promptly of his receipt of 
Social Security payments and his misstatement of his wife's 
income, and the fact that failure to make restitution would 
result in unfair gain to the veteran because, through his own 
fault, he received monetary benefits from VA to which he was 
not entitled, the Board finds that recovery of the debt would 
not result in undue financial hardship to the veteran.

In light of the above, the Board finds that, after applying 
the standard of "equity and good conscience", recovery of 
overpayment of disability pension benefits in the amount of 
$17,336.00 is reasonable, fair, and not unduly favorable to 
the Government.  While the Board recognizes that the factors 
discussed above are not all inclusive, the Board does not 
find any other factors in this case that compel the waiver of 
overpayment of disability pension benefits under the standard 
of "equity and good conscience".

Accordingly, waiver of overpayment of disability pension 
benefits is not warranted.


ORDER

Entitlement to waiver of overpayment of disability pension 
benefits is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


